Citation Nr: 0931310	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the military from June 
1960 to July 1963, from August 1963 to July 1969, and from 
November 1969 to October 1980.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied, among other claims, service connection for 
hepatitis C.

In August 2008, the Board remanded the Veteran's claim for 
hepatitis C to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.


FINDINGS OF FACT

1.  When examined in July 1980 in anticipation of concluding 
his third and final period of service in the military, the 
Veteran indicated that he had contracted venereal disease 2 
to 3 times while in service.

2.  The Board's August 2008 remand, in part, was to obtain a 
medical nexus opinion concerning the etiology of the 
Veteran's hepatitis C, and the designated VA physician 
indicated in response, in the report of her January 2009 
evaluation, that the Veteran's contraction of venereal 
disease indicates potential exposure to hepatitis C through 
"high risk sexual practices."

3.  This VA examiner also noted the Veteran had been married 
more than once (apparently four times in total), but that 
there was no possible way to ascertain all the potential 
sources of exposure to hepatitis C that those marriages may 
have entailed - though the Veteran did not consider them to 
have been "high risk sexual practice."

4.  Although ultimately concluding that it was less likely 
than not (less than 50/50 probability) the Veteran's 
hepatitis C was caused by or a result of his 
military service, this VA examiner also nonetheless readily 
acknowledged that, given the lengthy interval between the end 
of the Veteran's military service in 1980 and the first 
objective clinical indication of hepatitis C on lab testing 
in 2001 (with unknown risk factors during those 21 
intervening years), it would be speculative to opine on the 
source of his hepatitis C infection.

5.  So the only documented risk factor for the hepatitis C 
infection is the Veteran's multiple contractions of venereal 
disease while in service; his claim of exposure to 
contaminated blood (blood borne pathogens) in other 
capacities while in the military, such as in combat as an 
infantryman while evacuating wounded soldiers, has not been 
substantiated, but neither has contamination during his four 
marriages or at any other time during the many years since 
his military service ended.

6.  The medical and other probative evidence of record 
therefore suggests the Veteran likely contracted hepatitis C 
in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
hepatitis C was incurred in service.  38 U.S.C.A §§ 1110, 
1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§  3.102, 3.303, 
3.304(d) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims he contracted hepatitis C while on active 
duty in the military as a result of exposure to the 
contaminated blood of wounded soldiers during combat in 
Vietnam.  For the reasons and bases set forth below, the 
Board will resolve all reasonable doubt in his favor and 
grant his claim, though not using this alleged basis as the 
most likely source of his infection.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The record shows the Veteran was first diagnosed with 
hepatitis C in January 2001.  But the mere fact that 
hepatitis C was first diagnosed some 21 years after his 
military service had ended is not altogether dispositive of 
his claim since some studies suggest this disease often has a 
latency and can lay dormant for more than 30 years and, 
therefore, go undetected until long after initial exposure.  
See VBA Fast Letter 04-13 (June 29, 2004).  See also 
38 C.F.R. § 3.303(d) indicating service connection is 
possible for a disease initially diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
There is also no evidence in the Veteran' service treatment 
records that he was ever tested for hepatitis antigens.  The 
Board, therefore, will focus on whether he had any risk 
factors for developing hepatitis C during or since his 
military service ended.

Acknowledged risk factors for contracting hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  See VBA letter 
211B (98-110) November 30, 1998.

The Veteran, as mentioned, believes he contracted hepatitis C 
from exposure to the contaminated blood of other soldiers who 
had been wounded in combat in Vietnam, whom he had to help 
evacuate.  He denies other risk factors, including IV drug 
use, tattoos, body piercings, intranasal cocaine use, working 
as a healthcare provider, and multiple sex partners after 
service.

Other than multiple sex partners (i.e., high-risk sexual 
activity), the Veteran's denial of these risk factors has not 
been contradicted by the evidence of record.  

It is still indeterminate whether the Veteran was exposed to 
contaminated blood, in the manner alleged, during his combat 
in Vietnam.  His DD Form 214 confirms he was awarded the 
Combat Infantry Badge (CIB) for his service from August 1963 
to July 1969, from May 1971 to February 1975, and from 
February 1975 to February 1980.  So it is at least plausible 
he was in close contact with dead and wounded soldiers during 
combat and may have been exposed to their blood.  That alone, 
however, is not tantamount to concluding these dead and 
wounded soldiers had blood infected with the hepatitis C 
virus, although there is at least this possibility.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board 
need not, however, rely on the Veteran's combat service to 
grant his claim.

Turning back, instead, to the Veteran's sexual history, his 
July 1980 Report of Medical History indicates he checked the 
box "Yes" for venereal disease, syphilis, gonorrhea, etc.  
Moreover, in the notes section of this report he explained 
that he had contracted venereal disease two or three times 
while in service.  Evidence developed after service, however, 
makes no reference to sexually transmitted diseases - 
including in his several marriages.  In other words, for all 
intents and purposes, the only high-risk sexual activity that 
he has engaged in occurred while he was in the military, not 
during the many years since his discharge.

Further concerning this, the record contains no clear medical 
opinion as to the cause of the Veteran's hepatitis C.  An 
October 2002 VA examination report notes that he denied a 
history of blood product transfusion, organ transplantation, 
hemodialysis, tattoos, body piercing, IV or intranasal drug 
use, occupational blood exposure or other percutaneous blood 
exposure, high-risk sexual activity, intramuscular gamma 
globulin shots.  (Parenthetically, in light of the July 1980 
medical report, the Board disagrees with his denial of high-
risk sexual activity, at least as it pertains to his military 
service).  The VA examiner also noted that for all intents 
and purposes, the Veteran is unsure how he contracted 
hepatitis C.  

Since that examiner did not comment on the etiology of the 
Veteran's hepatitis C, the Board remanded this case in August 
2008 to have the Veteran reexamined for this necessary 
medical nexus opinion.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  The Veteran had this requested VA examination 
in January 2009.  The VA physician that performed the 
evaluation did not identify any new risk factors for 
hepatitis C while going through the Veteran's claims file and 
interviewing him.  Based on her review of the claims file and 
personal evaluation of the Veteran, she ultimately concluded 
that his hepatitis C is less likely than not (less than 50/50 
probability) caused by or a result of his military service.  
She said she had based her opinion on medical literature 
review, medical record review, and her clinical experience.  
But in further discussing the rationale of her opinion, she 
made the following concessions:

There is no diagnosis of or treatment for Hepatitis 
C while in active duty.  I am unable to find in his 
service record documentation of activities that 
include evacuation of wounded and subsequent 
documentation of blood exposure.  There is 
documentation by veteran of venereal disease which 
indicates potential exposure to hepatitis C through 
"high risk sexual practices."  Veteran has been 
married more than once - there is no possible way 
to ascertain all of the potential sources of 
exposure to Hepatitis C that this entails even 
though veteran does not consider this to be "high 
risk sexual practice."  Veteran was discharged 
from service in 1980, Hepatitis C was not found on 
lab testing until 2001.  The risk for hepatitis C 
during these 21 years are unknown.  It would be 
speculative to opine the source of veteran's 
hepatitis C infection.  There is no objective 
evidence that veteran's Hepatitis C is a result of 
active military service.



So, on the one hand, this VA examiner concluded unfavorably.  
And, on the other, she readily acknowledged that her 
etiological opinion was, at best, only speculative.  
Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the Veteran's military service.  But by the same 
reasoning, this type of opinion also cannot be used to 
discount the possibility of this correlation. See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Opinions like this ultimately amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).

All of that said, however, the fact remains that even that VA 
examiner readily acknowledged that the Veteran's multiple 
contractions of venereal disease was the type of "high-risk 
sexual practices" that had potentially exposed him to the 
hepatitis C infection.  And the only indication in the record 
of him having had venereal disease is while he was in the 
military.  There is no similar indication, for example, of 
him having also contracted venereal disease - much less on 
several occasions like he did in service, at any time since 
his military service ended, including in his several 
marriages.  So the only documented risk factor for 
contracting the hepatitis C infection occurred while he was 
in service.  And, according to 38 C.F.R. § 3.301(c)(1), the 
residuals of venereal disease are not to be considered 
willful misconduct so as to preclude the granting of 
service connection.  Consequently, resolving all reasonable 
doubt in his favor, the Board finds that the Veteran 
contracted hepatitis C in service.  38 C.F.R. § 3.102.  See 
also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue).  Thus, service 
connection for hepatitis C is granted.

In light of the favorable outcome of this appeal, there is no 
need to discuss whether VA has satisfied its duties to notify 
and assist the Veteran with his claim pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. § 5100, 38 C.F.R. § 3.159, et seq.  The requested 
benefit is being granted, regardless.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


